                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In re: JEREMY A. BRAY                  )                     Case No.: 18-82940-12-CRJ
                                        )
                                        )
       SSN: xxx-xx-8166                 )
                                        )
             Debtor.                    )                     CHAPTER 12
 _______________________________________)

                      DEBTOR’S OBJECTION TO PROOF OF CLAIM OF
                       JOHN DEERE FINANCIAL [CLAIMS DOC. 7-1]

           COMES NOW Jeremy A. Bray, the Chapter 12 Debtor (“Debtor”) and, pursuant to
 Fed.R.Bankr.P. Rule 3007, shows unto the Court as follows:

           1.     The Debtor filed his Chapter 12 bankruptcy petition on October 2, 2018.

           2.     Pursuant to Fed.R.Bankr.P. 3002(c), proofs of claim must be filed with the Clerk
 of Court not later than 70 days after the commencement of the case to be considered timely -
 December 11, 2018 in this case (the “Claims Bar Date”).

           3.     Creditor John Deere Financial filed Proof of Claim 7-1 with the Clerk of Court on
 January 9, 2019, nearly a month after the Claims Bar Date.

           4.     Allowing this creditor’s untimely claim as an allowed claim would prejudice those
 creditors who filed timely claims, along with the Debtor’s bankruptcy estate.

           5.     Accordingly, the Debtor seeks an order from this Court disallowing Proof of Claim
 7-1 as untimely.

           WHEREFORE, the Debtor prays for an Order from this Court: sustaining its objection to
 Proof of Claim 7-1; and granting such further relief to the Debtor as the Court deems just and
 proper.




Case 18-82940-CRJ12         Doc 61    Filed 01/09/19 Entered 01/09/19 20:08:29              Desc Main
                                     Document     Page 1 of 2
        Respectfully submitted this 9th day of January, 2019.


                                              /s/ Tazewell T. Shepard IV
                                              Tazewell T. Shepard IV
                                              An Attorney to Chapter 12 Debtor

                                              SPARKMAN, SHEPARD & MORRIS, P.C.
                                              P.O. Box 19045
                                              Huntsville, AL 35804
                                              Tel: (256) 512-9924
                                              Fax: (256) 512-9837


                                 CERTIFICATE OF SERVICE

        This is to certify that on this the 9th day of January, 2019, I have served the foregoing
 document upon John Deere Financial, c/o Weltman Weinberg & Reis Co. LPA, 323 W. Lakeside
 Ave. Ste. 200, Cleveland, OH 44113, Michele T. Hatcher, Chapter 12 Trustee, P.O. Box 2388,
 Decatur, AL 35602, and Richard M. Blythe, Office of the Bankruptcy Administrator, P.O. Box
 3045, Decatur, AL 35062 by electronic service through the Court’s CM/ECF system and/or by
 placing a copy of the same in the U. S. Mail, postage prepaid.

                                              /s/ Tazewell T. Shepard IV
                                              Tazewell T. Shepard IV




Case 18-82940-CRJ12        Doc 61    Filed 01/09/19 Entered 01/09/19 20:08:29          Desc Main
                                    Document     Page 2 of 2
